 

Exhibit 10.1

 

The Brenner Group, Inc.

 

Amended and Restated

 

Consulting Engagement Agreement

 

This Amended and Restated Consulting Engagement Agreement (the “Agreement”) is
made effective as of June 18, 2014 (the “Commencement Date”) between The Brenner
Group, Inc., a Delaware corporation, with its principal place of business
located at 19200 Stevens Creek Blvd., Suite 200, Cupertino, CA 95014-2530
(“Consultant”) and Semler Scientific, Inc., a Delaware corporation, with its
principal place of business located at 2330 NW Everett Street, Portland, OR
97210 (“Client”).

 

RECITALS

 

A.Consultant is in the business of providing management services to client
companies in all areas of business operations.

 

B.Client is in need of assistance in the form provided by Consultant.

 

C.The Consultant and Parties entered into that certain Consulting Engagement
Agreement dated as of the April 4, 2014 (the “Original Agreement”), pursuant to
which Consultant has been providing services to the Client.

 

D.In light of the Board’s decision to appoint Consultant’s employee as Chief
Financial Officer effective as of June 18, 2014, Consultant and Client desire to
amend and restate the Consulting Agreement in its entirety by this Agreement for
purpose of amending and restating Exhibit A and Exhibit B to expand the scope of
Consultant’s services.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.ENGAGEMENT: Client agrees to engage Consultant under the terms of this
Agreement, and Consultant agrees to accept such engagement. Consultant, or its
representative shall be available to Client according to the time or the
projects specified in Exhibit A, attached hereto and made a part of this
Agreement by reference herein.

 

2.TERM AND TERMINATION: Consultant’s engagement pursuant to the Original
Agreement commenced on April 4, 2014, and shall commence under this Agreement on
the date hereof and continue until March 31, 2015, unless terminated earlier, as
provided herein (the “Term”). At the end of the Term, this Agreement shall
automatically be extended for periods of three (3) months each, unless one party
gives the other party one (1) month notice of their intent to not extend the
Agreement. Other than for the reasons described in Section 4, below, either
party may terminate this Agreement during the Term, or any extensions thereof,
by giving the other party one (1) month written notice of their intent to so
terminate.

 

3.COMPENSATION: As compensation for services rendered by Consultant pursuant to
this Agreement, Client shall pay Consultant the sum(s) as shown on Exhibit A,
plus reimbursement for any expenses incurred on Client’s behalf. If Consultant
uses an automobile on Client’s behalf, Client shall reimburse Consultant for
actual miles traveled

 

Page 1 of 13

 

  

The Brenner Group, Inc.

 

at the rate of $0.58 per mile. For on-site engagements of less than four (4)
hours, Consultant shall invoice Client for travel time to and from Client’s
premises (or other designated meeting site as defined by Client). Client and
Consultant agree that Exhibit A may be modified from time to time, and such
modifications shall be made a part of this Agreement when executed by both
parties.

 

4.PERSONNEL: Client and Consultant agree that Consultant is not in the business
of providing a recruiting or placement service for permanent positions. However,
if Client wishes to offer employment to any of Consultant’s representatives, and
if the representative wishes to accept such employment, Consultant has the right
to invoice Client, and Client will promptly pay, a fee as shown in the following
table:

 

Period after the Effective Date of the Agreement % of estimated first
year’s compensation** Within the first six (6) months 100% Between seven (7)
months and nine (9) months 85% After the commencement of the tenth (10th) month
70%

 

** For purposes of this Agreement, “estimated first year’s compensation” shall
be defined to include first year’s annualized salary, first year’s estimated
annualized bonus, and number of shares of Client’s stock to be vested to
Consultant’s representative by the first anniversary of representative’s
employment by Client. In the case of equity, a warrant shall be issued to
Consultant for the percentage of representative’s shares, at the same price as
those as the representative. Equity considered “vested” shall be determined as a
function of the passage of time (i.e. disregarding cliffs and other vesting
deferral mechanisms built into the representative’s option plan).

 

Client and Consultant also agree that the Client shall not offer any of
Consultant’s Representative (including all Exhibits, and whether or not
Consultant’s Representative remains an employee of Consultant) a consulting or
other non-permanent form of employment or engagement within twenty- four (24)
months of termination of Client’s engagement with Consultant, without obtaining
the express and written consent of Consultant. In the absence of this approval,
Consultant has the right to invoice Client, and Client will promptly pay, a fee
equal to 100% of the total amount paid by Client to the Consultant’s former
Representative for the greater of the duration of the project or until the time
which is twenty-four (24) months after the termination of the Agreement.

 

5.INVOICING AND PAYMENT: Consultant shall invoice Client as of the fifteenth and
last day of each month for services performed pursuant to this Agreement. Client
shall pay Consultant’s invoice, in full, within five (5) business days of the
date of Consultant’s invoice. If Client does not pay Consultant pursuant to
these terms, Consultant shall have the right to receive a retainer, as described
in Paragraph 6, below.

 

6.RETAINER: If Consultant has the right, pursuant to Paragraph 5, above, to
receive a retainer from Client, and further, if Consultant requests such
retainer, Client shall pay Consultant a retainer (the “Retainer”) upon written
demand from Consultant. Such retainer shall approximate Consultant’s best
estimate of one half months’ worth of

 

Page 2 of 13

 

 

The Brenner Group, Inc.

 

Consultant’s charges working on Client’s matters. Client agrees that such
retainer shall be replenished to an amount equal to the following one half
month’s projected amount due for projected services during such period. Any
retainer remaining shall be applied against the final invoice pursuant to this
Agreement.

 

7.STATUS: Consultant is engaged by Client as an independent contractor, and not
as an employee. As such, Consultant is solely responsible for and will make
proper and timely payment of any and all taxes on amounts paid by Client,
including, if applicable, estimated state and federal income taxes,
self-employment taxes, state disability insurance taxes and the like. Neither
Consultant nor Consultant’s Representative will receive or participate in any of
Client’s employee health insurance or any other employee fringe benefit
programs, and Consultant will not be covered by Client’s workers’ compensation
and other insurance policies.

 

8.PROPRIETARY INFORMATION AND INVENTIONS: Consultant understands that certain
proprietary information of Client’s may be disclosed to Consultant during the
term of this Agreement. Unless such information was known to Consultant prior to
such disclosure, or becomes part of the public domain, or disclosure is required
by government-compelled process, Consultant agrees not to disclose such
information to third parties for a period of twenty four months, without prior
written consent of the Client. Consultant acknowledges that, if requested by
Client, Consultant will sign an additional and separate Non-Disclosure Agreement
with Client.

 

9.NO AUTHORITY: Consultant does not have, and is not granted by this Agreement,
any express or implied right or authority to assume or create any obligations on
behalf of, or in the name of, Client; or to bind Client to, or enter into,
directly or indirectly, any contract, agreement or undertaking with any third
party. If Client wishes to grant such authority to Consultant, Client shall
issue such authority to Consultant in writing prior to Consultant taking any
such action.

 

10.INDEMNITY: Client shall offer the same level of indemnification to Consultant
as Client would normally provide to its officers and directors, including such
resolutions by its Board of Directors as are customary regarding officer and
director indemnification. Client shall provide a certificate of insurance from
its D&O Insurance carrier, naming Consultant, and its Representatives as named
insureds on the policy.

 

11.MISCELLANEOUS:

 

A.ASSIGNMENT: This Agreement may not be assigned by either party hereto without
the prior written consent of the other.

 

B.ADDITIONAL PERSONNEL: Consultant may use additional personnel to support the
requirements of Client under this Agreement. The additional personnel will only
be used after Client has agreed in writing to: (a) such addition; (b) the
compensation for such addition; (c) the term of such addition, and (d) such
addition is made a part of this Agreement by an amendment to Exhibit A and
executed by both parties.

 

C.GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

 

Page 3 of 13

 

 

The Brenner Group, Inc.

 

D.NOTICES: All notices hereunder shall be in writing, and shall be deemed given
upon personal delivery or upon placing in the United States postal service First
Class delivery system, to the addresses set forth below:

 

  If to Consultant: If to Client:   Richard M. Brenner Doug Murphy Chutorian  
Chief Executive Officer Chief Executive Officer   The Brenner Group, Inc. Semler
Scientific, Inc.   19200 Stevens Creek Blvd., St. 200 2330 NW Everett Street  
Cupertino, CA 95014-2530 Portland, OR 97210

 

Either party may change its notice address by written notice to the other in
accordance herewith.

 

E.AMENDMENT; ENTIRE AGREEMENT: This Agreement may be amended only in writing,
and signed by both parties. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof, and expressly
terminates and supersedes any and all oral and or written understandings and
agreements with regard to such subject matter.

 

F.ATTORNEYS’ FEES: If any action is brought hereunder, the prevailing party
shall be entitled to reasonable attorneys’ fees to be fixed by the court in such
action.

 

G.PARTIAL INVALIDITY: If any provision of this Agreement is found to be invalid
by any court or other authority, the invalidity of such provision shall not
affect the validity of the remaining provisions hereof.

 

H.ADDITIONAL TERMS: See Exhibit D.

 

IN WITNESS WHEREOF, the parties have executed this Agreement this the 18th of
June, 2014.

 

Consultant:   Client: The Brenner Group, Inc.   Semler Scientific, Inc.      
/s/ Richard M. Brenner   /s/ Doug Murphy-Chutorian signature   signature Richard
M. Brenner   Doug Murphy Chutorian name   name President & Chief Executive
Officer   Chief Executive Officer title   title

 

Page 4 of 13

 

 

The Brenner Group, Inc.

 

Amended and Restated Exhibit A

 

The Assignment shall be defined as:

 

•Consultant shall assist Client by acting as Client’s Chief Financial Officer,
including all duties and authorities normally associated with such position, and
be appointed as such by the Board of Directors.

 

•The scope of work is as outlined in attached amended and restated Exhibit B
(CFO Job Responsibilities)

 

•Consultant shall commit to a minimum of 40 hours per month devoted to the CFO
role. Client agrees that Consultant and Client will routinely review workload to
make sure time commitment and fee are in alignment. Client and Consultant may
adjust hours and monthly fee as necessary but only with mutual consent.

 

•Consultant shall assist Client in such other matters as Client may reasonably
request.

 

Consultant’s rates for such services:

 

 

Consultant’s Representative Rate 1. Jim Walker, or equivalent $10,000 per month

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 18th day of
June, 2014.

 

Consultant:   Client: The Brenner Group, Inc.   Semler Scientific, Inc.      
/s/ Richard M. Brenner   /s/ Doug Murphy-Chutorian signature   signature Richard
M. Brenner   Doug Murphy Chutorian name   name President & Chief Executive
Officer   Chief Executive Officer title   title

 

Page 5 of 13

 

 

The Brenner Group, Inc.

 

AMENDED AND RESTATED EXHIBIT B

 

Semler Scientific CFO Responsibilities

 

 

Page 6 of 13

 

 

The Brenner Group, Inc.

 

EXHIBIT C

 

VP Finance Job Description

 

 

Page 7 of 13

 

 

The Brenner Group, Inc.

 

Exhibit D

 

Additional Terms of Consulting Agreement

 

1.Services and Compensation

 

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A for Consultant’s performance of the
Services.

 

2.Applicability to Past Activities

 

Consultant agrees that if and to the extent that Consultant provided any
services or made efforts on behalf of or for the benefit of Company, or related
to the current or prospective business of Company in anticipation of
Consultant’s involvement with the Company, that would have been “Services” if
performed during the term of this Agreement (the “Prior Consulting Period”) and
to the extent that during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of Company that would have been
“Confidential Information” (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of Company, or related to the current or prospective
business of Company in anticipation of Consultant’s involvement with Company,
that would have been an “Invention” (as defined below) if conceived, created,
authored, invented, developed or reduced to practice during the term of this
Agreement; then any such information shall be deemed “Confidential Information”
hereunder and any such item shall be deemed an “Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement. Consultant further acknowledges that Consultant has
been fully compensated for all services provided during any such Prior
Consulting Period.

 

3.Confidentiality

 

A.Definition of Confidential Information. “Confidential Information” means any
non-public information that relates to the actual or anticipated business and/or
products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company,
its affiliates or subsidiaries, either directly or indirectly, in writing,
orally or by drawings or inspection of premises, parts, equipment, or other
property of Company, its affiliates or subsidiaries. Notwithstanding the
foregoing, Confidential Information shall not include any such information which
Consultant can establish (i) was publicly known or made generally available
prior to the time of disclosure to Consultant; (ii) becomes publicly known or
made generally available after disclosure to Consultant through no wrongful
action or

 

Page 8 of 13

 

 

The Brenner Group, Inc.

 

inaction of Consultant; or (iii) is in the rightful possession of Consultant,
without confidentiality obligations, at the time of disclosure as shown by
Consultant’s then-contemporaneous written records.

 

B.Nonuse and Nondisclosure

 

During and after the term of this Agreement, Consultant will hold in the
strictest confidence, and take all reasonable precautions to prevent any
unauthorized use or disclosure of Confidential Information, and Consultant will
not (i) use the Confidential Information for any purpose whatsoever other than
as necessary for the performance of the Services on behalf of the Company, or
(ii) disclose the Confidential Information to any third party without the prior
written consent of an authorized representative of Company. Consultant may
disclose Confidential Information to the extent compelled by applicable law;
provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company and seek a protective order or such similar
confidential protection as may be available under applicable law. Consultant
agrees that no ownership of Confidential Information is conveyed to the
Consultant. Without limiting the foregoing, Consultant shall not use or disclose
any Company property, intellectual property rights, trade secrets or other
proprietary know-how of the Company to invent, author, make, develop, design, or
otherwise enable others to invent, author, make, develop, or design identical or
substantially similar designs as those developed under this Agreement for any
third party. Consultant agrees that Consultant’s obligations under this Section
3.B shall continue after the termination of this Agreement.

 

C.Other Client Confidential Information

 

Consultant agrees that Consultant will not improperly use, disclose, or induce
the Company to use any proprietary information or trade secrets of any former or
concurrent employer of Consultant or other person or entity with which
Consultant has an obligation to keep in confidence. Consultant also agrees that
Consultant will not bring onto the Company’s premises or transfer onto the
Company’s technology systems any unpublished document, proprietary information,
or trade secrets belonging to any third party unless disclosure to, and use by,
the Company has been consented to in writing by such third party.

 

D.Third Party Confidential Information

 

Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that at all times during the term of this Agreement and thereafter, Consultant
owes the Company and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to use it or to
disclose it to any person, firm, corporation, or other third party except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.

 

Page 9 of 13

 

 

The Brenner Group, Inc.

 

4.Ownership

 

A.Assignment of Inventions.

 

Consultant agrees that all right, title, and interest in and to any
copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries and trade secrets conceived, discovered,
authored, invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, during the term of this Agreement and arising out of,
or in connection with, performing the Services under this Agreement and any
copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions.

 

B.Pre-Existing Materials.

 

Subject to Section 2.A, Consultant agrees that if, in the course of performing
the Services, Consultant incorporates into any Invention or utilizes in the
performance of the Services any pre- existing invention, discovery, original
works of authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest (“Prior Inventions”), (i) Consultant will
provide the Company with prior written notice and (ii) the Company is hereby
granted a nonexclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit such
Prior Inventions, without restriction, including, without limitation, as part of
or in connection with such Invention, and to practice any method related
thereto. Consultant will not incorporate any invention, improvement,
development, concept, discovery, work of authorship or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

 

C.Moral Rights.

 

Any assignment to the Company of Inventions includes all rights of attribution,
paternity, integrity, modification, disclosure and withdrawal, and any other
rights throughout the world that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”). To the extent that Moral Rights cannot be assigned under applicable
law, Consultant hereby waives and agrees not to enforce any and all Moral
Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

D.Maintenance of Records.

 

Consultant agrees to keep and maintain adequate, current, accurate, and
authentic written records of all Inventions made by Consultant (solely or
jointly with others) during the term of this Agreement, and for a period of
three (3) years thereafter. The records will be in the form of notes, sketches,
drawings, electronic files, reports, or any other format that is customary in
the industry and/or otherwise specified by the Company. Such records are and
remain the sole property of the Company at all times and upon Company’s request,
Consultant shall deliver (or cause to be delivered) the same.

 

Page 10 of 13

 

 

The Brenner Group, Inc.

 

E.Further Assurances.

 

Consultant agrees to assist Company, or its designee, at the Company’s expense,
in every proper way to secure the Company’s rights in Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may deem necessary in order to apply for, register, obtain, maintain, defend,
and enforce such rights, and in order to deliver, assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive right,
title, and interest in and to all Inventions and testifying in a suit or other
proceeding relating to such Inventions. Consultant further agrees that
Consultant’s obligations under this Section 2.E shall continue after the
termination of this Agreement.

 

F.Attorney-in-Fact

 

Consultant agrees that, if the Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature with respect to any Inventions,
including, without limitation, for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company in Section 2.A,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney-in-fact,
to act for and on Consultant’s behalf to execute and file any papers and oaths
and to do all other lawfully permitted acts with respect to such Inventions to
further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Consultant.
This power of attorney shall be deemed coupled with an interest, and shall be
irrevocable.

 

5.Conflicting Obligations

 

A.Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.

 

B.Consultant shall require all Consultant’s employees, contractors, or other
third-parties performing Services under this Agreement to execute a confidential
information and assignment agreement in a form provided by the Company, which
shall be no less protective of the Company’s rights as set forth herein, and
promptly provide a copy of each such executed agreement to the Company.
Consultant’s violation of this Article 5 will be considered a material breach.

 

6.Return of Company Materials

 

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

 

Page 11 of 13

 

 

The Brenner Group, Inc.

 

7.Reports

 

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.

 

8.Survival.

 

Upon any termination, all rights and duties of the Company and Consultant toward
each other shall cease except:

 

A.The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Article 1 of this Agreement; and

 

B.Article 3 (Confidentiality), Article 4 (Ownership), Section 5 (Conflicting
Obligations), Article 6 (Return of Company Materials), Article 9 (Independent
Contractor; Benefits), Article 10 (Noninterference), and Article 11
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

9.Independent Contractor; Benefits

 

A.Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

 

B.Benefits. The Company and Consultant agree that Consultant will receive no
Company- sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

Page 12 of 13

 

 

The Brenner Group, Inc.

 

10.Non-solicitation

 

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Article 10 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Article 3.

 

11.Miscellaneous

 

A.Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.

 

B.Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, or
otherwise.

 

C.Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.

 

D.Severability. If a court or other body of competent jurisdiction finds, or the
Parties mutually believe, any provision of this Agreement, or portion thereof,
to be invalid or unenforceable, such provision will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect.

 

E.Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach.

 

IN WITNESS WHEREOF, the parties have executed this Agreement this 18th day of
June, 2014.

 

Consultant:   Client: The Brenner Group, Inc.   Semler Scientific, Inc.      
/s/ Richard M. Brenner   /s/ Doug Murphy-Chutorian signature   signature Richard
M. Brenner   Doug Murphy Chutorian name   name President & Chief Executive
Officer   Chief Executive Officer title   title

 

Page 13 of 13

 

